Lacombe, J.,
(after stating the facts as above.) As to the proviso at the close of paragraph 365, it has been held in Ellison v. Hartranft, 24 Fed. Rep. 136, that it applies solely to so much of the paragraph as begins with the words, “if composed wholly of wool.” That opinion seems not to have been reviewed in the supreme court. It has been adhered to since, and I shall follow it in this case.
There remains, then, but one question for determination,—whether these goods are women’s and children’s dress goods, coat linings, Italian cloths, or goods of like description. As to the question whether or not they are ■women’s and children’s dress goods, there might perhaps be sufficient conflict of evidence lo send 'the case to the jury, although even that is doubtful; but that they are goods of like description to women’s and children's dress goods, as those goods were known in trade and commerce in this country at the time that the act was passed, I think there is no conflict of testimony at all. The question, then, resolves itself into this: Do the words “'goods of like description,” in paragraph 365, qualify only “'Italian cloths,” or do they qualify the entire preceding enumeration of articles? Construing them according to the very strictest rules of grammar, I suppose it should bo heltl that they qualify all that precedes; that, had the other meaning been intended, the word “and” would properly have preceded the word “Italian,” so that the clause should read: “Women’s and children’ dress goods, coat linings, and Italian cloths, and goods of like description.” But of course these statutes are not to be construed by any mere strict or critical interpretation according to grammatical rules, and the conclusion to which I have arrived is strongly fortified by considering the phraseology of this statute in connection with prior acts. With regard to this general group of goods, (which we know, not only from the evidence in this case, but from our experience in other cases, is a species of fabric which women use for their dresses,) we find that in the act of 1857 congress undertook to describe them as “delaines.” In the act of 1861, it having turned out that there were a groat many kinds of delaines, and that there were a great many other articles ■which might or might not be delaines, and which were called all sorts of names in the trade, they provided for them by the description: “All delaines, cashmere delaines, barege delaines, composed wholly or in part of worsted, wool, mohair, or goat’s hair, and on all goods of similar description.” The decision in the Square Yard Cases,1 and the universal *780acceptance of the treasury department, as to the meaning of this particular phrase, was that the words “of similar description” there were not restricted to “barege delaines,” but qualified “delaines” and “cashmere delaines” as well. So, when the phrase “of similar description” first came into this part of the tariff act, it was used to qualify all the articles that preceded it in the enumeration of this paragraph. The same thing appears in the act of 1862, when it was discovered that there was still another variety of delaines that congress apparently had not known of ■before, and to which the name “muslin” delaine was applied. Undoubtedly, when that name was inserted, the phrase “of similar description” qualified “muslin” delaines just as much as it did “barege” delaines. In 1864 congress seems to have given up all effort to describe these articles by a long list of names and the phrase “of similar description,” and to have started out with a new nomenclature, “women’s and children’s dress goods, composed wholly or in part of wool, worsted, the hair of the alpaca, goat, or other animals.” In 1867, however, it having been found that there were several articles which could not be termed “ women’s and children’s dress goods,” such as Italian cloths, they altered the phraseology to read: “Women’s and children’s dress goods, and real and imitation Italian cloths.” By 1883, however, some other varieties of the article had.turned up which it was necessary for them to enumerate; they therefore inserted the words “coat linings,” so that the clause read: “Women’s and children’s dress goods, coat linings, Italian cloths,”— (the words “Italian cloths” covering, of course, both the real and the imitation,) and then, in order to cover any new articles that should come, they added the words “and goods of like description.” So that the paragraph now reads: “Women’s and children’s dress goods, coat linings, Italian cloths, and goods of like description.” I see no reason why the phrase “goods of like description” should not be taken, in this last state of the section, as being of the same purport and intent as when it was first introduced into the tariff act, viz., as qualifying all the articles which are enumerated in the clause preceding that phrase. Under the evidence, as to which there seems to be no dispute, these goods, even if not “women’s and children’s dress goods, ” are “goods of like description ” to them, or are “goods of like description” to “coat linings,” or to “Italian cloths.” For that reason I shall direct a verdict for the plaintiff.

 Schmieder v. Barney, 5 Sup. Ct. Rep. 624, and cases there cited.